Title: To James Madison from James Monroe, 9 October 1792
From: Monroe, James
To: Madison, James


Dear Sir
Fredbg Octr. 9. 1792:
The bearer delivered me the inclosed last night address’d to you and myself from M. Smith and M. Willet of New York. I have prevailed on him to convey it personally to you assuring him that no partial or seperate answer cod. be given.
You will find it proposes to substitute Mr. Burr to Govr. Clinton as the candidate of the republican interest, in the contest for the office of V. President. Altho’ he does not appear to be in higher confidence than that of a respectable express, yet from what he has said to me I find he knows the purport of his message—and that he was intrusted with a similar comn for some gentn. in Pena. & elsewhere, particularly to the south. This I presume he has collected from the open manner in which the business has been conducted in New York.
This letter will account for my not receiving an earlier answer to that written from Phila. to Mr. Smith. In short it appears clear, that either from the disinclination of Clinton to embark in the business, the desire of his friends to keep him where he is, or the preference given Burr, that tis the wish of those in that State desirous of a change, to rest the prospect on the latter; and it remains for us to determine what reply shall be given them.
My opinion is briefly this, that if Mr. Burr was in every respect inexceptionable, it wod. be impossible to have him elected. He is too young, if not in point of age, yet upon the publick theatre to admit the possibility of an union in his favor. If formed at all, it must be upon the recommendation & responsibility of particular characters in the several States; and if this cod. succeed it wod. be an unpleasant thing to those who would stand as sponsors. But for an office of this kind it could not, nor shod. it succeed. Some person of more advanc’d life and longer standing in publick trust shod. be selected for it, and particularly one who in consequence of such service had given unequivocal proofs of what his principles really were. A person who had marked a line of conduct so decisively that you might tell what he would be hereafter by what he had been heretofore. To place this gentn., or any other of his standing in the chair of the present incumbant, wod. not be well thought of in america; nor wod. it produce the desired effect; for some compunction always attends the rejection of an old servant, especially when accompanied with any kind of reproach. To lessen this if the ground of exception is well founded, the person prefered shod. in that respect at least be universally known to be sound, and to balance in other respects against him as nearly as possible an equal weight of character. Having this impression I consider the effort in New York in his favor as highly injudicious & improper, and which if persisted in will certainly defeat the object. The particular arrangment of things there it might perhaps suit well enough; but they shod. not endeavor to make the more important interests of the union subservient to their accomodation. The part however to be pursued is difficult to be marked. Tis manifest that no steps have been taken by them to forward the object to the Eastward, or even perhaps in New Yk, and whether the step now taken, if attainable before, has not embarrassed it so as to render it impracticable, is doubtful. An answer however to their letter will be expected, & this must either be given by this messenger, or a message sent by him perhaps a written one to the gentn. signd by both, that as soon as we meet, wh. will be soon, we will answer it fully. I think the sooner they are apprized of our opinion the better it will be. For if evaded the effort will be continued as at present; and unless we join in, it shod. be discountenanc’d. If such shod. be the result it will place us in a disagreeable dilemma with Mr. Burr, but this must be removed by the most soothing assurances of esteem & confidence on our parts, resting it altogether on his youth &ca. I am however disposed to concur with you in whatever you think best & will subscribe any letter you may write, for I am persuaded from past conversations we shall not disagree.
I enclose you the papers containing the extracts of Mr. Jefferson’s letters, with a continuation of the attack upon him, in terms rather more abusive—written, tho’ disguised, I suspect all by the same hand. Shall thank you to return them by hi⟨m.⟩ The piece you read me will be applicable now. I hear⟨ti⟩ly wish you wod. come down as soon as possible.
If the idea of Clinton shod. be abandoned what shall be done? This however we can do nothing in at present. Sincerely I am yr. friend & servt.
Jas. Monroe
Afloat as the business is with the certainty of reproach from that party let the event be what it may, I shod. not hesitate to aid Burr in opposition to Adams. If he cod. succeed it might have its good effects and cod. not possibly do any mischief. So that in truth tis very difficult to act, informed as we now are, with propriety.
 
[Enclosure]
Gentn
New York Sepr. 30th. 1792
The republ[i]cans in this State are unanimously disposed to a change in the vice Presidency of the united States, and we have heard with pleasure that similar dispositions prevail more or less throughout all the States—nothing therefore seems requisite in order to success but to unite in a candidate—Gov. Clinton and Col Burr, and no others, to our knowledge have been thought of. So far as our knowledge of the sentiments of the republicans in this State extends it appears to us that Col. Burr would be preferred considering the men in themselves, their characters their years and their habits of life. Our known and decided attachment to Gov. Clinton, our general acquaintance with the leading characters in the republican interest in this State and our long and intimate acquaintance with both the Gentleman enables us to say this with more confidence. But two circumstances seems to have removed all hesitation on the subject from the minds of the leading characters in the republican interest here—1st. Gov. Clinton does not wish to be a candidate—on this head we have had repeated conversations with him both together and apart, and he has explicitly expressed his wishes that the republicans would unite in some other person. 2d. The office of Governor in this State is in our opinion of more importance to the republican Interest than that of Vice President. Govr. Clinton has, after a great struggle been re-elected, and tho.’ it is probable that Col. Burr would be chosen to succeed Gov. Clinton in case he should be removed, yet we think it highly improper to hazard another election at this juncture. It has been suggested to us as an objection to the offering Col Burr as a candidate that Gov. Clinton has been generally contemplated in the southern States and that measures have been taken accordingly. This objection we consider as of little weight, because it is within our knowledge that Col. Burr has also been thought of within those States—because we presume that the republicans in those States are not so exclusively attached to any one person as to pursue his election against his own wishes the wishes of his friends and to the predjudice of the republican Interest, and because whatever may have been the disposition of a few individuals, we are not informed of any measures having been taken with a view to Gov. Clinton to the Northward of Pennsylvania, but from all the information we have obtained Col. Burr has been the only person in view in those States. We do not hesitate to declare that in our opinion Col. Burr will receive more support in new Jersey and in the States to the eastward of that than can be procured for Gov. Clinton.
For the foregoing reasons we are decided in our opinion that good policy dictates that Col. Burr should be the candidate. We wish you may concur with us in this opinion and that you will also concur with us in soliciting the friends of republicanism in your State and to the southward to combine with us in the support of Col. Burr. We beg at all events your candid sentiments on the subject, for it is not a particular man but a general measure which we wish to pursue. Gov. Clinton and Col. Burr are not Competitors. The Govrs. friends are the friends of Col Burr. They have fully conversed on the subject. Though our own opinion is in favour of Col. Burr, we are fully impressed with the necessity of union on the subject and will concur in either of the candidates wch. shall appear to command the most interest. But we hope the political situation of this State and our views and wishes with respect to the men and the object will not be wholly disregarded. With great respect, we are Genn. Your Obed. Servts.

Melancton Smith
M. Willett.
